The opinion of the court was delivered by
Lowrie, J.
We agree entirely with the learned auditor of the Orphans’ Court that there was no such negligence on the part of this guardian as renders him liable for the money claimed in this case.
Even if it were otherwise, the complainant is barred by his long delay. In substance this is an action for negligence said to have arisen more than eighteen years ago, and the complainant allowed more than eighteen years to elapse after he arrived at age before instituting this proceeding to charge his former guardian with it. Though this case is not in the form of a common law proceeding, yet it is governed by the same principles as if it were, and the statute of limitations protects the guardian by prohibiting this tardy presentation of the complaint.
Decree affirmed, with costs.